Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 07/29/2022. Claims 1-36, renumbered as 1-36 are presented for examination and are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 07/29/2022, with respect to claims 1-36 have been fully considered.  The rejection of claims 1-36 has been withdrawn based on Applicant’s arguments.


Terminal Disclaimer
3.	The terminal disclaimer filed on 07/29/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance

4.	Claims 1-36, renumbered as 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-19, renumbered as 1-19; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “An electrical circuit power supply with power factor correction, the electrical circuit power supply comprising: a switch-mode converter; a means for controlling the switch-mode converter with a first control signal in order to control currents in the switch-mode converter in order to control and regulate one of an output voltage or an output current, and to control a power factor of an input current from a sinusoidal voltage source or rectified sinusoidal voltage source at a constant or slowly varying first frequency; a means for measuring one of the output voltage or the output current and comparing one of the output voltage or the output current to a first reference signal, and generating a first error signal responsive to a first difference between the first reference signal and one of the output voltage or the output current, the first error signal having a first error frequency bandwidth; a current measurement means for measuring the input current and generating a current measurement signal from the input current; a means for generating a second reference signal, the second reference signal comprising a sinusoidal reference voltage or a rectified sinusoidal reference voltage derived from an input voltage, and generating a second difference by subtracting the second reference signal from the current measurement signal; and a means for generating a second control signal that is proportional to the second difference, the second control signal having a control signal frequency bandwidth, the second control signal being used to control one of a gain or a magnitude of the current measurement signal in order to minimize the second difference”. As recited in claims 1-19, renumbered as 1-19.
Claims 20-36, renumbered as 20-36; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “An electrical circuit power supply with power factor correction, the electrical circuit power supply comprising: a switch-mode converter; a means for controlling the switch-mode converter with a first control signal in order to control currents in the switch-mode converter in order to control and regulate one of an output voltage or an output current, to control a wave form of an input current, and to maximize a power factor, the input current being received from a sinusoidal voltage source or a rectified sinusoidal voltage source at a constant or slowly varying first frequency; a means for measuring one of the output voltage or the output current and comparing one of the output voltage or the output current to a first reference signal, and generating a first error signal responsive to a first difference between the first reference signal and one of the output voltage or the output current, the first error signal having a first error frequency bandwidth; a current measurement means for measuring the input current and generating a current measurement signal from the input current; a means for generating a second reference signal comprising of an alternating current (AC) reference signal proportionately reduced from an input voltage by a means of a controlled voltage divider responsive to a second control signal; a first means for controlling a magnitude of a reduction of the input voltage and generating a second difference by subtracting the AC reference signal from the current measurement signal; and a means for generating the second control signal that is proportional to the second difference, the second control signal having a control signal frequency bandwidth, the second control signal driving the first means in order to minimize the second difference”. As recited in claims 20-36, renumbered as 20-36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839